Name: 94/658/EC: Commission Decision of 30 September 1994 amending Decision 94/360/EC on the reduced frequency of physical checks of consignments of certain products to be imported from third countries
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  trade;  cooperation policy;  agricultural policy;  animal product;  health
 Date Published: 1994-10-04

 Avis juridique important|31994D065894/658/EC: Commission Decision of 30 September 1994 amending Decision 94/360/EC on the reduced frequency of physical checks of consignments of certain products to be imported from third countries Official Journal L 256 , 04/10/1994 P. 0029 - 0029 Finnish special edition: Chapter 3 Volume 61 P. 0098 Swedish special edition: Chapter 3 Volume 61 P. 0098 COMMISSION DECISION of 30 September 1994 amending Decision 94/360/EC on the reduced frequency of physical checks of consignments of certain products to be imported from third countries (94/658/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 92/118/EEC (2), and in particular Article 8 (3) thereof, Whereas Article 8 (3) of Directive 90/675/EEC allows for a reduction in the frequency of checks of consignments of products imported from third countries; Whereas in Decision 94/360/EC (3), the Commission adopted measures on the reduction in frequency of physical checks of consignments of products to be imported from third countries; whereas these frequencies should apply from 1 October 1994, following a review of the frequencies on the basis of the results of all checks on imported consignments of products; Whereas further progress is necessary on the harmonization of import conditions on imported products; Whereas further experience of Member States checks on consignments is necessary to carry out the review of the frequencies foreseen in Article 3 (3); whereas it is therefore necessary to defer the date of application of the frequencies to 1 March 1995, and the deadline for the first submission by Member States of the results of checks to 1 January 1995; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 94/360/EC is hereby amended as follows: - in Article 3 (1), '1 September 1994' is replaced by '1 January 1995', - in Article 3 (3), '1 October 1994' is replaced by '1 March 1995', - in Article 7, '1 October 1994' is replaced by '1 March 1995'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 September 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 158, 25. 6. 1994, p. 41.